EXHIBIT 10.3

Form of

Fox Corporation 2019 Shareholder Alignment Plan

RESTRICTED STOCK UNIT TERMS AND CONDITIONS

 

    Award of Restricted Stock Units  

Fox Corporation, a Delaware corporation (“Fox”), has awarded you a number of
restricted stock units (“RSUs”) relating to shares of its Class A Common Stock,
par value $0.01 per share (the “Fox Shares”). The terms and conditions of the
RSUs are set forth in this RSU Terms and Conditions (the “RSU Terms and
Conditions”) and in the Fox Corporation 2019 Shareholder Alignment Plan (the
“2019 SAP”).

 

The terms of the 2019 SAP are incorporated herein by reference. All capitalized
terms that are not defined in this RSU Terms and Conditions have the meaning set
forth in the 2019 SAP. By accepting the RSUs, you agree to all of the terms and
conditions described in this RSU Terms and Conditions and in the 2019 SAP. You
acknowledge that you have carefully reviewed the 2019 SAP and agree that the
terms of the 2019 SAP will control in the case of any conflict between this RSU
Terms and Conditions and the 2019 SAP.

 

Subject to the terms and conditions set forth herein, RSUs represent the
potential to receive, at the end of the applicable vesting period, the
consideration described in the section entitled “Vesting of Restricted Stock
Units.”

 

The Fox Shares that you receive, if any, will be fully vested and may be
immediately available for sale, subject to Fox’s Insider Trading and
Confidentiality Policy and applicable securities laws.

 

    Vesting of Restricted Stock Units  

Unless otherwise provided in this RSU Terms and Conditions, your RSUs will vest
and be treated as follows:

 

 

The vesting of the RSUs is subject to your continued employment with the
Employer (as defined below in the section entitled “Employment with Employer”)
through the applicable vesting date except as specifically provided below, and
the RSUs will be settled in Fox Shares.

 

Your vested RSUs, if any, shall be settled as soon as is reasonably practicable
following the applicable vesting date (but in no event after March 15th of the
calendar year following the calendar year in which the applicable vesting date
occurs), and any shares payable with respect to the vested RSUs will be issued
and evidenced in such manner as the Compensation Committee of the Fox Board of
Directors (the “Committee”) in its discretion shall deem appropriate, including,
without limitation, book-entry, registration or issuance of one or more stock
certificates. Upon settlement, your vested RSUs shall be extinguished and such
RSUs will no longer be considered to be held by you for any purpose.

 

    Dividend Equivalents  

You are entitled to receive Dividend Equivalents (as defined in the 2019 SAP)
for each regular cash dividend paid on the class of shares underlying each RSU
(each, a “Dividend”) during the period commencing on the Date of Grant of your
RSUs and ending on and including the day immediately preceding the day on which
the shares subject to the RSUs are vested. On the date each such Dividend is
paid to holders of the class of shares



--------------------------------------------------------------------------------

   

underlying the RSUs, you will be credited with Dividend Equivalents, calculated
based on (i) the number of RSUs granted to you that are outstanding as of the
payment date for such Dividend plus (ii) the number of additional RSUs credited
to you as a result of your receipt of any previous Dividend Equivalents on such
RSUs (the “Dividend Equivalent RSUs”). The Dividend Equivalent RSUs will be
deemed to have been reinvested into additional RSUs as of the Dividend payment
date based on the applicable Dividend rate and closing price of Fox Shares on
the Dividend payment date. Any such Dividend Equivalent RSUs shall be subject to
the same terms and conditions which apply to the underlying RSUs to which they
relate and will be treated as set forth in the section entitled “Vesting of
Restricted Stock Units.” The foregoing does not obligate Fox to pay dividends
with respect to the RSUs and nothing in the 2019 SAP or in this RSU Terms and
Conditions shall be interpreted as creating such an obligation.

 

Withholding Taxes

 

You agree, as a condition of receiving the RSUs, that you will make acceptable
arrangements to pay any withholding or other taxes that may be due as a result
of granting or vesting of your RSUs or your acquisition of Fox Shares relating
to the RSUs. In the event that your Employer (as defined below in the section
entitled “Employment with Employer”) determines that any applicable Federal,
state, local or foreign tax or withholding payment is required relating to the
RSUs or acquisition of Fox Shares thereto, your Employer will have the right to:
(i) require that you arrange to make such payments to your Employer;
(ii) withhold such amounts from any payments due to you hereunder or other
payments due to you from your Employer; or (iii) allow for the surrender of the
number of shares relating to the RSUs in an amount equal to the withholding or
other taxes due (for this purpose, surrendered shares will be valued using the
closing price of the applicable shares on the principal stock exchange on which
such shares are listed on the trading date immediately prior to the date on
which the applicable RSUs vest); provided that the shares so withheld will have
an aggregate Fair Market Value not exceeding the minimum amount of tax required
to be withheld by applicable law.

 

Employment with Employer  

Except as provided herein, your eligibility to receive the consideration
described above in the section entitled “Vesting of Restricted Stock Units” in
respect of your RSUs is subject to the condition that you remain employed by Fox
or its Affiliates (collectively, the “Employer”) from the date hereof through
the date on which the RSUs vest, except as set forth below.

 

Subject to the exceptions set forth below, in the event your employment is
terminated for any reason before the vesting of your RSUs, you shall forfeit all
of your outstanding unvested RSUs and neither you, nor your beneficiary or
estate, shall be entitled to receive any payment with respect to such RSUs.

 

In the event your employment is terminated (i) by you for “Good Reason” or
(ii) by Employer for any reason other than a Termination for Cause or (iii) due
to your death or (iv) due to your Permanent Disability, and subject to your
execution and non-revocation of the Employer’s form of separation agreement and
general release then in effect (the “Release”) within sixty (60) days following
your termination of employment, all of your outstanding (a) time-based RSUs will
vest on the date the Release becomes effective and no longer subject to
revocation and (b) performance-based RSUs will continue to have the opportunity
to vest based on the vesting dates as described in the section entitled “Vesting
of Restricted Stock Units” as if your employment had not terminated and will be
settled, if earned, following the conclusion of the vesting period.

 

In the event your employment is terminated by the Employer due to a Termination
for Cause, and subject to your execution and non-revocation of the Release
within sixty (60) days following your termination of employment, a pro-rata
portion (with such proration

 

RSU Terms and Conditions     2



--------------------------------------------------------------------------------

   

based on a fraction, the numerator of which is the number of days during the
performance period during which you remained an employee of the Company and the
denominator of which is the number of days in the performance period) of
performance-based RSUs will continue to have the opportunity to vest based on
the vesting dates as described in the section entitled “Vesting of Restricted
Stock Units” as if your employment had not terminated and will be settled, if
earned, following the conclusion of the vesting period.

 

For purposes of these RSU Terms and Conditions, “Good Reason” has the meaning
set forth in any employment or service agreement between you and the Employer
or, if no such agreement exists, means any of the following actions taken
without your written consent: (i) a material breach by Employer of any
applicable employment agreement between you and Employer; or (ii) a requirement
for you to be based in and primarily render services in a location other than
your primary place of business as of the Grant Date. Notwithstanding the
foregoing, your resignation will be for Good Reason only if (x) you notify
Employer in writing within twenty (20) days following the occurrence of the
circumstance giving rise to your assertion of Good Reason, (y) Employer fails to
reasonably cure such grounds within twenty (20) days after receiving such
written notice, and (z) you actually resign by notifying Employer in writing
within twenty (20) days following the end of such cure period.

 

For purposes of these RSU Terms and Conditions, “Cause” has the meaning set
forth in any employment or service agreement between you and the Employer or, if
no such agreement exists, means any of the following actions, as determined in
good-faith by Employer: (i) a material breach by you of any applicable
employment agreement between you and Employer or your willful failure to perform
your duties, which breach or failure is not remedied within twenty (20) days
after your receipt of written notice from your Employer specifying such a
breach; (ii) your material violation of a provision of your Employer’s written
policies provided or made available to you, including among others the
applicable employee handbook, Standards of Business Conduct, the Policy
Prohibiting Harassment, Discrimination, and Retaliation, the Insider Trading and
Confidentiality Policy, and the Electronic Communications Policy, which
violation is not remedied, if remedy is possible, within twenty (20) days after
your receipt of written notice from your Employer specifying such violation;
(iii) use or possession of illegal drugs during working hours or off duty if
such off-duty use or possession affects the performance of duties or your
Employer’s interests; (iv) embezzlement, theft, or other willful and material
misappropriation by you of any Employer’s property; (v) your plea of guilty or
nolo contendere to, or a conviction of, a felony; and/or (vi) any other conduct
constituting cause under applicable law.

 

In the event your employment is terminated due to your Retirement:

 

●   If your termination of employment occurs before the Retirement Date (as
defined below), you shall forfeit all of your outstanding unvested RSUs and
neither you, nor your beneficiary or estate, shall be entitled to receive any
payment with respect to such RSUs.

 

●   If your termination of employment occurs on or after the Retirement Date,
(a) time-based RSUs will vest on the date of your termination of employment due
to Retirement and (b) performance-based RSUs will continue to have the
opportunity to vest based on the vesting dates as described in the section
entitled “Vesting of Restricted Stock Units” as if your employment had not
terminated and will be settled, if earned, following the conclusion of the
vesting period.

 

●   For purposes of these RSU Terms and Conditions, “Retirement Date” means:
[            ]

 

Upon settlement, your vested RSUs shall be extinguished and such RSUs will no
longer be considered to be held by you for any purpose.

 

 

RSU Terms and Conditions     3



--------------------------------------------------------------------------------

   

In the event that your employment transfers from one business group, including
corporate groups, to another business group, your RSUs will remain outstanding
and eligible to vest.

 

If your business entity is merged with another entity within your Employer or is
sold outside of your Employer, the Committee, may, in its sole discretion, make
such adjustments to your outstanding RSUs as it deems appropriate. All
determinations that the Committee makes shall be conclusive and binding on all
persons for all purposes. The Committee need not treat all RSUs in the same
manner.

 

   

Leaves of Absence

 

For purposes of this RSU Terms and Conditions, your Service does not terminate
when you go on a bona fide employee leave of absence that was approved by your
Employer in writing, if the terms of the leave provide for continued Service
crediting, or when continued Service crediting is required by applicable law.
However, your Service will be treated as terminating three months after you went
on employee leave, unless your right to return to active work is guaranteed by
law or by a contract. Your Service terminates in any event when the approved
leave ends unless you immediately return to active employee work.

 

The Committee or your Employer shall determine, in its sole discretion, which
leaves shall count for this purpose, and when your Service terminates for all
purposes under the 2019 SAP.

 

No Vested Right in

Future Awards

 

You acknowledge and agree (by accepting this award of RSUs and receiving this
RSU Terms and Conditions) that the eligibility to receive RSUs is made on a
fully discretionary basis by the Committee and that the award of RSUs does not
lead to a vested right to receive any payment of Fox Shares, any of the
consideration described above in the section entitled “Vesting of Restricted
Stock Units,” any additional RSUs or other equity incentive awards in the
future.

 

Employment

Agreements

 

This RSU Terms and Conditions shall not be applied or interpreted in a manner
which would decrease the rights held by, or the payments owing to, you under any
employment agreement or other agreement with Fox or any Affiliate and, if there
is any conflict between the terms of such employment agreement or other
agreement and the terms hereof, the terms that are more favorable to you shall
apply.

 

Confidentiality

 

You acknowledge that you have read and understand Fox’s policies on
confidentiality as set forth in the Fox Standards of Business Conduct and the
Fox Insider Trading and Confidentiality Policy (collectively, the
“Confidentiality Policies”) and hereby agree that during the course of your
employment with Fox and any time after your employment with Fox is terminated,
you will continue to abide by the terms of the Confidentiality Policies,
including with respect to any materials or information you receive in connection
with your RSUs.

 

Retention and Other

Rights

 

This award of RSUs does not give you the right to be retained or employed by
your Employer in any capacity for any given period or upon any specific terms of
employment.

 

You waive any and all rights to compensation or damages for the termination of
your office or employment with your Employer for any reason (including unlawful
termination of employment) insofar as those rights arise from you ceasing to
have rights in relation to the RSUs as a result of that termination or from the
loss or diminution in value of such rights.

 

 

RSU Terms and Conditions     4



--------------------------------------------------------------------------------

   

Stockholder Rights

 

You, your estate or heirs, do not have any of the rights of a stockholder of
Fox, including, without limitation, the right to vote or receive dividends
declared or paid with respect to the RSUs, unless and until any RSUs are paid
out into shares and a certificate for such shares has been issued or an
appropriate book entry has been made.

 

RSU Transferability

 

Your RSUs may not be sold, transferred, pledged, assigned, or otherwise
alienated or hypothecated, whether by operation of law or otherwise, nor may
your RSUs be made subject to execution, attachment or similar process.

 

Section 409A

 

It is intended that this RSU Terms and Conditions will comply with Section 409A
to the extent subject thereto, and, accordingly, to the maximum extent
permitted, this RSU Terms and Conditions will be interpreted and administered to
be in compliance with Section 409A. To the extent that your Employer determines
that you would be subject to the additional taxes or penalties imposed on
certain nonqualified deferred compensation plans pursuant to Section 409A as a
result of any provision of this RSU Terms and Conditions, such provision shall
be deemed amended to the minimum extent necessary to avoid application of such
additional taxes or penalties. The nature of any such amendment shall be
determined by your Employer.

 

Notwithstanding anything to the contrary in this RSU Terms and Conditions or the
2019 SAP, to the extent required to avoid accelerated taxation and penalties
under Section 409A, amounts that would otherwise be payable and benefits that
would otherwise be provided pursuant to this award of RSUs during the six-month
period immediately following your “separation from service” (as defined for
purposes of Section 409A, a “Separation from Service”) will instead be paid on
the first payroll date after the six-month anniversary of your Separation from
Service (or your death, if earlier). Notwithstanding anything to the contrary in
this RSU Terms and Conditions, for purposes of any provision of this RSU Terms
and Conditions providing for the settlement of any RSUs upon or following a
termination of employment or a termination of Service that are considered
“deferred compensation” under Section 409A, references to your “termination of
employment” or “termination of Service” (and corollary terms) with your Employer
shall be construed to refer to your Separation from Service.

 

Applicable Law and

Forum

 

This RSU Terms and Conditions will be interpreted and enforced under the laws of
the State of Delaware, without regard to conflicts of law principles that would
direct the application of the laws of any jurisdiction.

 

By accepting this award of RSUs, you expressly consent to the exclusive
jurisdiction of the federal or state courts serving Wilmington, Delaware for all
lawsuits and actions arising out of or relating to this RSU Terms and
Conditions, and you expressly waive any defense that such courts lack personal
jurisdiction over you. All such lawsuits and actions shall be tried in the
federal or state courts serving Wilmington, Delaware to the exclusion of all
other courts.

 

Severability

 

In the event that any provision of this RSU Terms and Conditions shall be held
illegal or invalid for any reason, the illegality or invalidity shall not affect
the remaining parts of this RSU Terms and Conditions, and this RSU Terms and
Conditions shall be construed and enforced as if the illegal or invalid
provision had not been included.

 

 

RSU Terms and Conditions     5



--------------------------------------------------------------------------------

   

Data Privacy

 

Fox may collect, hold, use and process personal data about you in order to
administer the 2019 SAP. Such data may include, but are not limited to, personal
and financial data about you, such as your Social Security or tax identification
number, equity grant number, home address, business address and other contact
information, payroll information and any other information that might be deemed
appropriate by Fox to facilitate the administration of the 2019 SAP
(collectively, “Personal Data”).

 

Fox will use reasonable administrative, technical and physical measures to
safeguard your Personal Data in its possession against loss, theft and
unauthorized use, disclosure or modification. Fox will retain Personal Data for
no longer than is necessary for sound business and record retention purposes.
You have a right to access your Personal Data and a right to ask for the
correction or deletion of any inaccurate data held by Fox concerning yourself.
If you wish to exercise those rights please contact your local Human Resources
representative and the Fox Equity Plans Group.

 

Fox may make your Personal Data available to other parties, such as accountants,
auditors, lawyers and other outside professional advisors, and to service
providers that assist Fox in the administration of the 2019 SAP (collectively,
“Service Providers”). Fox takes steps to ensure that Service Providers protect
the confidentiality and security of your Personal Data.

 

By accepting this award of RSUs, you freely give unambiguous consent to Fox to
collect, hold, use and process your Personal Data and to make your Personal Data
available to Service Providers for the purpose of administering the 2019 SAP on
the terms set out above.

 

   

Consent to Electronic

Delivery

 

Fox may choose to deliver certain statutory materials relating to the 2019 SAP
in electronic form. By accepting this award of RSUs, you agree that Fox may
deliver the RSU Terms and Conditions, the 2019 SAP, the 2019 SAP prospectus and
Fox’s annual report (Form 10-K) to you in an electronic format. If, at any time,
you would prefer to receive paper copies of these documents, as you are entitled
to receive, Fox would be pleased to provide paper copies. Please contact Fox
Equity Plan Group, 1211 Avenue of the Americas, New York, NY 10036 or send an
email to equityplangroup@fox.com to request paper copies of these documents.

 

2019 SAP Materials

 

Copies of the 2019 SAP, the 2019 SAP prospectus, and the annual report are
available on the Morgan Stanley StockPlan Connect website at
www.StockPlanConnect.com.

 

 

RSU Terms and Conditions     6